Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 27, 2014

                                           No. 04-14-00464-CV

                                         IN RE Sage BARRERA

                                      Original Mandamus Proceeding 1

                                                  ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

         On June 27, 2014, relator Sage Barrera filed a pro se petition for writ of mandamus, seeking relief
with respect to a judgment and order in a suit for eviction issued by Justice Sheryl Sachtleben, Justice of
the Peace, Precinct Two, Guadalupe County, Texas. This court does not have jurisdiction to grant the
requested relief. By statute, this court has the authority to issue a writ of mandamus against “a judge of a
district or county court in the court of appeals district” and other writs as necessary to enforce our
appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is
not necessary to enforce our appellate jurisdiction in this instance. Accordingly, relator’s petition for writ
of mandamus and request for emergency relief are DISMISSED FOR LACK OF JURISDICTION. The
court’s opinion will issue at a later date.


           It is so ORDERED on June 27th, 2014.


                                                                   ____________________________
                                                                   Karen Angelini, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 27th day of June, 2014.




                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court


1
  This proceeding arises out of Cause No. JEV2-0323, styled Chererco, LLC v. Sage M. Barrera and Jenesy
Barrera, pending in the Justice Court, Precinct Two, Guadalupe County, Texas, the Honorable Sheryl Sachtleben
presiding.